internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b01-plr-125369-01 date date legend company a date date state this letter responds to a letter from your authorized representatives dated date submitted on behalf of company a requesting a ruling that company a will be classified as an eligible_entity under sec_301_7701-3 of the procedure and administration regulation facts company a is a new entity that will be organized on date under the state cooperative llc act act the act was enacted on date with an effective date of date the act defines cooperative as an association organized under this article conducting business on a cooperative plan as provided under this article association is defined as an organization conducting business on a cooperative plan under the laws of this state or another state that is chartered to conduct business under other laws of this state or another state therefore under the act association is defined without reference to a corporation law and analysis sec_301_7701-2 provides that for purposes of this section and sec_301_7701-3 a business_entity is any entity recognized for federal tax purposes including an entity with a single owner that may be disregarded as an entity separate from its owner under sec_301_7701-3 that is not properly classified as a_trust under sec_301_7701-4 or otherwise subject_to special treatment under the internal_revenue_code sec_301_7701-2 further provides that a business_entity with two or more members is classified for federal tax purposes as either a corporation or a partnership and a business_entity with only one owner is classified as a corporation or is disregarded sec_301_7701-2 provides a list of per se corporations sec_301 plr-125369-01 b provides that for federal tax purposes the term corporation means a business_entity organized under a federal or state statute or under a statute of a federally recognized indian_tribe if the statute describes or refers to the entity as incorporated or as a corporation body corporate or body politic sec_301_7701-3 defines an eligible_entity as a business_entity that is not classified as a corporation under sec_301_7701-2 or a per_se_corporation b in the present case company a is organized as an unincorporated association under the act which does not refer to an association as incorporated or as a corporation body corporate or body politic in addition company a is not classified as a corporation under sec_301_7701-2 therefore it is an eligible_entity and not a per_se_corporation under sec_301_7701-2 conclusion based solely on the facts submitted and representations made we conclude that company a will be an eligible_entity under sec_301_7701-3 upon formation under the act except for the specific ruling above no opinion is expressed or implied concerning the federal tax consequences of the facts of this case under any other provision of the code in accordance with the power_of_attorney on file with this office we are sending your representative the original of this letter and a copy to you this ruling is directed only to the taxpayer who requested it according to sec_6110 this ruling may not be used or cited as precedent enclosures copy of this letter copy for sec_6110 purposes sincerely dianna k miosi chief branch office of the associate chief_counsel passthroughs and special industries
